Citation Nr: 0815745	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-39 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for left eye disorder. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for coronary artery 
disease (CAD).

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Merchant Marines from May 1945 to December 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for left 
eye disorder, hypertension, CAD, and PTSD.  The veteran 
timely appealed the RO's February 2004 rating action to the 
Board. 

In a March 2005 statement, the veteran canceled his 
previously request for a hearing at a local RO.  As the 
veteran has not that indicated that said hearing be 
rescheduled; his hearing request is deemed withdrawn.  38 
C.F.R. § 20.704 (2007).

In April 2008, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c) (2007).

Finally, a review of the claims file raises an inferred claim 
for service connection for an acquired psychiatric 
disability, other than PTSD.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran's cataract of the left eye has not been shown 
by competent medical evidence to be related to a period of 
active duty.

2.  The competent medical evidence of record demonstrates 
that the veteran's decreased vision of the left eye with 
apparent association of strabismus amblyopia is a congenital 
disability that was not aggravated by his active duty 
service.
 
3.  The appellant does not have hypertension and CAD that are 
related to military service; a cardiovascular disorder was 
not manifested to a compensable degree with a year of service 
discharge. 

4.  The veteran does not currently have a diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  A left eye disorder, currently diagnosed as cataracts of 
the left eye and strabismus ambylopia, was not incurred or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2007).

2.  Hypertension was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2007).

3.  CAD was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112. 1113, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  PTSD was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

Duty to Notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection issues on appeal, VA 
provided the veteran with notice on the Pelegrini II VCAA 
elements in a letter, dated in September 2003.  An October 
2003 letter was limited to veteran's claim for service 
connection for PTSD.  The letters did not explicitly tell the 
veteran to submit all relevant evidence in his possession.  
The letters did, however, tell him to let VA know of any 
evidence he thought would support his claims, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Since, however, the instant service connection 
claims are being denied, no effective date(s) or rating(s) 
is/are being set, and the lack of notice as to these elements 
is not prejudicial.  See, Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The veteran was provided pre-adjudication 
notice on all service connection claims via the September and 
October 2003 letters.  Id. 

Duty to Assist

Regarding VA's duty to assist the veteran with his service 
connection claims on appeal, extensive post-service VA and 
private treatment and examination reports, and statements of 
the appellant have been associated with the claims files.  In 
March 2005, the veteran canceled his RO hearing, testimony 
which might have been helpful in substantiating the instant 
claims.  

Unfortunately, the veteran's service medical records (SMRs) 
from his period of military service with the United States 
Merchant Marines have been destroyed and are, therefore,  
unavailable for consideration with respect to the instant 
claims.  (see, September 2004 response from Department of 
Health and Human Service, 1770 Physicians Park Drive, Baton 
Rouge, Louisiana, reflecting that treatment records more than 
50 years old had been destroyed).  In situations, such as 
this one, where the SMRs have been lost or destroyed, VA has 
a "heightened" duty to more carefully explain the reasons 
and bases of its decision and to seriously consider applying 
the benefit-of-the-doubt doctrine.  See, Russo v. Brown, 9 
Vet. App. 46, 51 (1996); see Cromer v. Nicholson, 19 Vet. 
App. 215, 217-8 (2005).

Thus, while this situation is admittedly regrettable, is not 
fatal to the instant claims because the veteran received even 
greater consideration as result of the holding in Cromer and 
Russo.  In addition, the veteran still has an opportunity to 
submit medical or other evidence that establishes an 
etiological relationship between any current left eye 
disorder, hypertension, CAD, and PTSD to his period of 
military service.  

While VA medical opinions have not been obtained with regard 
to the instant service connection claims, the Board finds 
that such opinions are not required because there is no 
competent evidence that that any currently diagnosed 
bilateral eye disorder, hypertension, CAD, and PTSD may be 
related to service.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In this 
regard the veteran the record does not indicate a continuity 
of symptomatology from the time of service, and no medical 
professional has provided an opinion that the aforementioned 
disabilities are related to a disease or injury in service.

The Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of the instant 
service connection claims at this time.  
Bernard v. Brown, supra.

II.  Relevant Laws and Regulations

Service Connection-general criteria

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Presumptive service connection-criteria

Service connection maybe also be granted for chronic 
disabilities, such as cardiovascular-renal disease, if such 
is shown to have been manifested to a compensable degree with 
in one year after the veteran was separated from service.  
38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Service connection-congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection. 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2006); see, also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303, 4.9.  
In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, even if visual acuity decreased in service, as this is 
not a disease or injury within the meaning of applicable 
legislation relating to service connection. 38 C.F.R. §§ 
3.303, 4.9.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990) (service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

PTSD service connection-criteria 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor. 38 C.F.R. § 3.304(f).

III.  Analysis

1.  Left Eye Disorder

The veteran contends that he currently has a left eye 
disorder that had its onset during his period of military 
service.  As noted previously herein, the veteran's SMRs have 
been destroyed and are, therefore, unavailable.  

Since separation from service, the veteran has been diagnosed 
as having refractive error and cataracts of both eyes, along 
with a history of decreased vision of the left eye with 
apparent association "strab amblyopia."  (see, VA 
outpatient report, dated in October 2004).  

The Board finds that the medical evidence does not support 
the veteran's claim for service connection for any of the 
aforementioned eye disorders.  Regarding the veteran's 
diagnosis of cataract of the left eye, this was initially 
diagnosed in October 2004, decades after the appellant's 
discharge from military service in December 1946.  The Board 
finds that such evidence weighs again the claim for service 
connection for left eye cataracts.  To this need, the Board, 
may and will, considerate in its assessment of service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of maladies at issue.  See, 
Maxson v. West 12 Vet. App. 453, 459 (19991), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
addition, the Board observes that there is no competent 
evidence of record that relates his currently diagnosed left 
eye cataracts to the veteran's period of military service.   

Concerning the appellant's diagnosis history of decreased 
vision of the left eye with apparent association [of] 
strabismus amblyopia.  As previously noted herein, congenital 
or developmental defects such as refractive error of the eye 
are not disabilities disease or injuries within the meaning 
of the applicable legislations.  See, 38 38 C.F.R. 
§ 3.303(c), 4.9 (2001).  A diagnosis of amblyopa signifies 
any impairment of vision with detectable organic lesions of 
the eye.  See, Dorland's Illustrated Medical Dictionary, 53 
(28th edition 1994).  Closely related to said condition is 
strabismus (deviation of the eyes which the patient cannot 
overcome, Id at 1584). 

As strabismus ambylopia simply describe refractive error of 
the eye, a congenital defect not recognized for VA 
compensation purposes, service connection for strabismus 
ambylopia is not possible as a mater of law.  Service 
connection may be awarded for a congenital defect or disorder 
if the evidence demonstrates that said disorder was 
aggravated in service.  VAOPGCPREC 82-90 (1990).  Therefore, 
the Board must next consider whether the veteran's congenital 
strabismus ambylopia was aggravated by his period of military 
service.  

Regrettably, and as previously noted in preceding paragraphs, 
the veteran's SMRs have been destroyed and are unavailable.  
Even assuming, without conceding, that the veteran had 
sustained a left eye injury during military service, there 
are no actual objective clinical records during the years 
immediately following his service discharge demonstrating 
that he had obtained any medical treatment, private or VA, 
for any left eye pathology.  In fact, the voluminous post-
service private and VA evidence of record is entirely devoid 
of any subjective complaints or objective clinical findings 
of any left eye pathology until, at the very earliest, 2004, 
decades after the veteran's service discharge in December 
1946.  

The Board finds that such evidence weighs again the claim 
that the veteran's congenital strabismus ambylopia of the 
left eye was aggravated during his period 
of military service.  To this end, the Board, may and will, 
consider in its assessment of service connection the passage 
of a lengthy period of time wherein the veteran has not 
complained of maladies at issue.  See, Maxson v. West 12 Vet. 
App. 453, 459 (19991), aff'd sub nom.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

Thus, as the evidence does not demonstrate that the veteran's 
decreased vision of the left eye with associated strabismus 
ambylopia was aggravated during military service, service 
connection is, therefore, not warranted.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim for service connection for left eye disorder that would 
give raise to a reasonable doubt in favor of the appellant, 
the benefit-of-the-doubt rule is not for applications.  See, 
38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App., 49, 54-56 (1990).  

2.  Hypertension and CAD

The veteran maintains that his currently diagnosed 
hypertension and CAD had their onset during his period of 
military service.   

After a review of the evidence of record, the Board finds 
that service connection for hypertension and CAD is not 
warranted.  In reaching the foregoing determination, the 
Board is aware that the veteran's service medical records 
have been destroyed and are unavailable.  The first-post 
service evidence of hypertension and CAD was in the mid 
1980's, four decades after the veteran's discharge from 
service in December 1946.  (see, treatment records, prepared 
by Newark Beth Israel Medical Center, dated in November 1985 
and December 1987, containing a diagnosis of CAD and a 
notation that of "HTN x 1 yr.," respectively).  The Board 
finds that such a lengthy passage of time between service 
discharge and an the initial onset of hypertension and CAD 
weighs heavily against the veteran's claims for service 
connection for hypertension and CAD.  To this end, the Board, 
may and will, consider in its assessment of service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of maladies at issue.  See, 
Maxson v. West 12 Vet. App. 453, 459 (19991), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As 
the initial evidence hypertension and CAD was not until the 
mid 1980's, service connection on a presumptive basis is also 
not warranted.  See, 38 U.S.C.A. § 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

In summary, as the voluminous post-service VA and private 
treatment records show that the veteran has continued to seek 
treatment for his hypertension and CAD, they are entirely 
devoid of any competent evidence establishing an etiological 
link between said disabilities and the appellant's period of 
military service.  Thus, the preponderance of the evidence is 
against the claims for service connection for hypertension 
and CAD, and the claims are denied. 

3.  PTSD

The veteran is currently service connected for PTSD as a 
result of his Merchant Marine active duty service. 

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The first of those elements is a current medical diagnosis of 
PTSD.  In this case, while voluminous private and VA 
outpatient reports show that the veteran has been diagnosed 
as having several acquired psychiatric disorders, such as 
major depressive disorder and anxiety disorder, they do not 
include a diagnosis of PTSD.   

In sum, the preponderance of the medical evidence establishes 
that the veteran does not have PTSD.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit-of-the-doubt rule is not for applications.  See, 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App., 49, 
54-56 (1990).  




4.  Conclusion

Although the Board has also considered the veteran's 
statements to the effect that he currently has a left eye 
disorder, hypertension, CAD, and PTSD that had their onset 
during military service, they are lay statements and can not 
be used to support medical diagnosis or causation. See, 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).


ORDER

Service connection for a left eye disorder is denied. 

Service connection for hypertension is denied. 

Service connection for CAD is denied. 

Service connection for PTSD is denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


